1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      ROY O’GUINN,
4                                                        3:20-CV-0273-APG-CLB
                                       Plaintiff,
5         v.
                                                        ORDER
6      LISA WALSH, et al.,
7
                                  Defendants.
8

9           Plaintiff has filed multiple affidavits, notices, and/or improper responses which do not

10   appear to relate to any motion on file. (ECF Nos. 14, 16, 19, 22, 27, 29, 32, & 33). The Court

11   is not a repository for the plaintiff’s affidavits or evidence. Plaintiff may not file evidence with

12   the Court unless it is used to support or oppose a motion. Therefore, ECF Nos. 14, 16, 19,

13   22, 27, 29, 32 & 33 are hereby STRICKEN.

14          Plaintiff is further advised that filing new motions or documents that are, in substance,

15   identical to documents he has already filed, and/or filing motions seeking “updates” or

16   immediate action on pending motions, will not increase the speed with which the court is

17   able to proceed in this case. The court has a heavy docket. Plaintiff’s case is just one of

18   hundreds before the court. Thus, Plaintiff’s repetitive (and borderline frivolous) filings only

19   slow the pace of this litigation by requiring the court’s attention and consideration of small

20   and secondary matters instead of the central issues in this case.

21          The court has been lenient because plaintiff is a pro se party. However, this does

22   not give plaintiff a blank check to clutter the docket. See Schenker v. Rowley, No. 3:12-cv-

23   00174-LRH-VPC, 2013 WL 321688, at *3-4, 5-6 (D. Nev. Jan. 28, 2013). Plaintiff is warned

24   that his status as an indigent litigant will not dissuade the court from considering sanctions

25   against him for filing groundless and duplicative motions or other documents.

26           May 18, 2021
     DATED: __________________

27                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
28
